Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/090,474 (hereinafter also referred to as ‘474 or the instant application), filed November 5, 2020, which is a reissue application of U.S. Patent No. 10,127,955 (hereinafter also referred to as ‘955 or the original patent), issued November 13, 2018 on U.S. Non-Provisional Patent Application No. 15/607,360 (hereinafter also referred to as ‘360 or the parent application), entitled “MEMORY ACTIVATION METHOD AND APPARATUS, AND MEMORY CONTROLLER”, filed May 26, 2017.1  The original ‘955 patent is a  continuation of PCT/CN2015/095886 filed 11/28/2015, now WO2016/082800, published June 2, 2016, which claims priority to Chinese Patent Application No. 2014 1 0707487, filed on November 28, 2014. 

3. With regard to litigation involving ‘955, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘955 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.


5.  As of the date of this Office Action, the status of the claims is:
Claims 1-20 are pending.
Claims 1-20 are examined.
Claims 1-20 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 3, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 

            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed November 5, 2020 does not comply with 37 CFR 1.173 (b)(1), i.e. Making amendments in a reissue application, Specification other than the claim, (b)(2), i.e. Claims, and (d), i.e. Changes shown by markings. Appropriate correction is required. See also MPEP § 1453(11).
	Specifically, the cross reference paragraph includes amendments in dashed font.  This also applies to amendments to claims 1, 3-7 and 11.  New claims 12-20 have not been underlined in their entirety, i.e. including the numeral and parenthetical.
Note examples of MPEP 1453, V.

Declaration

9. The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly operative or invalid.
	The 11/05/2020 declaration sets forth:
One error being relied upon as the basis for reissue is that certain limitations in claims 1, 3, 6, and 7 of U.S. Patent No. 10,127,955 are unclear, which may lead to an incorrect understanding of the claims. In this respect, this reissue is a broadening reissue. 

First, claims 1 and 3 have been amended in this reissue to recite “generating, by the memory scheduler and according to both of the first memory access request and the second memory access request, a first activation instruction for activating both of the first sub-row and the second sub-row in the memory” instead of “combining, by the memory scheduler, the first memory access request and the second memory access request to generate a first activation instruction,” as recited by claims 1 and 13 of U.S. Patent No. 10,127,955.
 
Similar amendments have been made to claims 6 and 7 in this reissue. Claim 6 has been amended in this reissue to recite “configure the memory scheduler to receive the third memory access request from the request distribution module and to generate, according to both of the first memory access request and the third memory access request, the first activation instruction” instead of “configure the memory scheduler to receive the third memory access request from the request distribution module and to combine the first memory access request and the third memory access request to generate the first activation instruction,” as recited by claim 6 of U.S. Patent No. 10,127,955. Claim 7 has been amended in this reissue to recite “configure the memory scheduler to receive the fourth memory access request from the request distribution module and to combine the second memory access request and the fourth memory access request to generate the second activation instruction” instead of “configure the memory scheduler to receive the fourth memory access request from the request distribution module and to generate, according to both of the second memory access request and the fourth 

First, the patent did not include a claim 13, see the last line of the second paragraph of the declaration.  Second, while the declaration includes an explanation of claim language changes, it is unclear whether the claim language being changed is the “certain limitations” which are unclear as referred to in the first paragraph and thereby, claims 1, 3, 6 and 7 are being broadened, i.e. “In this respect, the reissue is a broadening reissue.”  

Rejections under 35 U.S.C. 251
10. Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Consent
11.  This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested.  An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a).  The submission establishing the ownership interest of the assignee is informal.  There is no indication of record that the party who signed the submission is an appropriate party to sign on behalf of the assignee.  See 37 CFR 3.73. 
A proper submission establishing ownership interest in the patent, pursuant to 37 CFR 1.172(a), is required in response to this action.
2, and the person who signed it has not been established as being authorized to act on behalf of the assignee. See MPEP § 324 (for applications filed before September 16, 2012) and § 325 (for applications filed on or after September 16, 2012).
It would be acceptable for a person, other than a recognized officer, to sign a submission establishing ownership interest, provided the record for the application includes a duly signed statement that the person is empowered to sign a submission establishing ownership interest and/or act on behalf of the assignee.
Accordingly, a new submission establishing ownership interest which includes such a statement above, will be considered to be signed by an appropriate official of the assignee.  A separately filed paper referencing the previously filed submission establishing ownership interest and containing a proper empowerment statement would also be acceptable.

Objections
12. The drawings are objected to because:   The drawings must show every feature of the invention specified in the claims.  Therefore, a processor and a non-transitory computer readable storage medium as claimed in claims 3-8 and 14-18 and the third sub-row and fourth sub-row as claimed in claims 10-11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Also in Figures 3, 5A, and 9, each memory scheduler, 31, 51 or 91, includes two modules which are labelled “of a memory”.  However, such scheduler is part of the memory controller, 3000, 5000  or 9000, not the memory, e.g. module 4000, 6000 or 10000.  Also, in Figures 3, 5A 
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

13.  The disclosure is objected to because of the following informalities: In the amended cross reference, it is stated that all of the “aforementioned” applications are incorporated by reference.  However, the “aforementioned applications” include the reissue application as well as the prior parent, international and Chinese applications.  Also, it is unclear what the shading of the units in row number 7 in FIGs. 5B-6 and 10 represents.
Appropriate correction is required.
 
14. Claims 1-20 are objected to because of the following informalities: In claim 1, line 8, “for requesting” should be --requests--.  This also applies to similar language in claims 3 and 5. In claim 5, second to last section, third line thereof, “is corresponding” should be                         --corresponds--.  This also applies to similar language in claim 9.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15. Claims 1-4, 6-8, 12-15, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3, and 6-7 have been amended to recite generating, according to both of the specified memory access requests, an activation instruction.  The remarks rely upon the original claim language as support.  However, the original claims recited combining the specific access requests to generate the activation instruction, which is not what is now claimed.3  Claims 2, 4, 8 and 12-15 depend from these claims.
Claims 12 and 14 recite generation of a sub-row selection vector.  However, original claims 2 and 4 and col. 9, lines 18-19 relied upon for support as well as col. 19, lines 20-22 describe not only a sub-row selection vector, but one which is sent to the memory and one which is used to identify sub-rows to be activated which sending and identifying is not claimed.  
New claim 17 recites obtaining a fourth memory access request with respect to a fourth sub-row in the same row as a second sub-row.  However, original claim 7 and col. 12, lines 3-6 relied upon for support as well as col. 12, lines 6-10 describe not only a fourth sub-row which is in the same sub-row as a second sub-row, but also a fourth sub-row which has a different column number identifier than those of a first-sub-row which column number identifier is not claimed.  


16. Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7, last two lines, recite causing the processor to further generate an activation instruction according to two specific access requests.  However, claim 5 from which these claims depend, already recites generation of such activation instruction from one of such specific requests.  Therefore it is unclear what is being claimed.  See, e.g., col. 13, line 66-col. 14, line 3.4 Claim 8 depends from these claims.

Allowable Subject Matter
17.  The claims filed November 5, 2020 patently distinguish over the prior art.
    

Conclusion

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,127,955 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.  
        2 The consent filed 11/05/2020 identified the person as signed as only as “Supervisor of Process and Operations Dept.”
        3 Note the declaration, i.e. “One error being relied upon as the basis for reissue is that certain limitations in claims 1, 3, 6, and 7 of U.S. Patent No. 10,127,955 are unclear, which may lead to an incorrect understanding of the claims. In this respect, this reissue is a broadening reissue”, the remarks on pages 12-13, i.e. “As such the amendments to further clarify the limitation” and claims 1, 3 and 6-7 as originally filed in the ‘360 parent application, i.e. the claims as originally filed in the parent application are being broadened.
        4 The instruction generation of claim 5 is additionally in accordance with the memory access requests further recited in these claims.